UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                  August 29, 2005

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 03-3955

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 03 CR 332
JEFFREY L. GOLDBERG,
     Defendant-Appellant.                    Milton I. Shadur,
                                             Judge.

                                     ORDER

       After concluding that the district court correctly calculated the range under
the Sentencing Guidelines, this court ordered a limited remand so that the district
court could inform us whether he considers the sentence he imposed to be
appropriate, given that the guidelines are no longer mandatory. See United States
v. Booker, 125 S. Ct. 738 (2005); United States v. Paladino, 401 F.3d 471 (7th Cir.
2005).

       The court judge has informed us that he would impose the same sentence
under the advisory guidelines. Sentence ranges properly calculated under the
Guidelines are presumptively reasonable, see United States v. Mykytiuk, 415 F.3d
606 (7th Cir. 2005), and the defendant has not filed a response and therefore has
not rebutted that presumption. Nor does our independent review suggest that the
sentence is unreasonable.

      The judgment is therefore AFFIRMED.